Citation Nr: 1104005	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-15 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim for service connection for the residuals of a cervical 
spine fracture, previously determined to have been the result of 
willful misconduct.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1972 to November 
1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran's filed the instant claim to reopen his previously-
denied service connection claim for the residuals of a cervical 
spine fracture in September 2005.  The Veteran's claim was 
initially denied by an August 1977 administrative decision, and 
the RO subsequently declined to reopen the Veteran's claim, as 
reflected in an August 1995 administrative decision.  However, 
the Board finds that in conjunction with the instant claim to 
reopen, the RO failed to provide the Veteran with the proper 
notice pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Veteran's claims file fails to reflect that any notice letter was 
sent to the Veteran prior to the adjudication of his instant 
claim to reopen.  Moreover, while the January 2006 administrative 
decision and April 2007 statement of the case inform the Veteran 
of the reason his service connection claim was initially denied, 
they do not adequately inform the Veteran of the types of new and 
material evidence that may serve to reopen his previously denied 
claim.  Accordingly, the Veteran's claim should be remanded for 
proper notice, and after allowing for a proper response time, 
subsequently readjudicated.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice that 
explains what information and evidence he 
must submit to reopen his claim of service 
connection for residuals of cervical 
fracture, previously determined to have been 
the result of willful misconduct.  
Specifically, provide him with an explanation 
of the meanings of "new" and "material" 
evidence within the context of his claim.  
Additionally, explain to him that his 
previous application to reopen was denied 
because the evidence reflected that he was 
engaged in willful conduct when he incurred 
his cervical fracture during his October 1975 
motor vehicle accident.

2.  When the requested development has been 
completed and the Veteran has been afforded 
an adequate opportunity to respond, the claim 
should be readjudicated.  If the claim 
remains denied, provide the Veteran and his 
representative with a supplemental statement 
of the case and allow an appropriate time for 
response.  Thereafter, the claims should be 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


